 Case 1:20-cv-01652-LPS Document 154 Filed 04/27/21 Page 1 of 2 PageID #: 44




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


                                          )
 EMERSON RADIO CORP.,                     )
                                          )
                               Plaintiff, )
                                          )            CIVIL ACTION NO. 20-cv-01652-LPS
                   v.                     )
                                          )
 EMERSON QUIET KOOL CO. LTD., and         )
 HOME EASY LTD.,                          )
                                          )
 Defendants.                              )
________________________________________)

                       NOTICE OF CHANGE OF FIRM AFFILIATION

       TO THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that, effective April 19, 2021, the firm affiliation and contact

information for Mark H. Anania, Esq., counsel for Plaintiff, is as follows:

                                 Mark H. Anania (pro hac vice)
                                 STEVENS & LEE
                                 669 River Drive, Suite 201
                                 Elmwood Park, NJ 07407
                                 Tel: 201-857-6769
                                 mark.anania@stevenslee.com


 Dated: April 27, 2021                                       STEVENS & LEE

 Of Counsel:                                                 s/ Stacey A. Scrivani
                                                             Stacey A. Scrivani (No. 6129)
 Lisa T. Simpson (pro hac vice)                              919 N. Market Street, Suite 1300
 ORRICK, HERRINGTON & SUTCLIFFE LLP                          Wilmington, DE 19801
 51 West 52nd Street                                         Tel:302-425-3306
 New York, NY 10019-6142                                     sasc@stevenslee.com
 Telephone: (212) 506-5000
                                                             Counsel for Emerson Radio Corp.




SL1 1691004v1 115478.00002
 Case 1:20-cv-01652-LPS Document 154 Filed 04/27/21 Page 2 of 2 PageID #: 45




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27 day of April 2021, a copy of the foregoing was

filed and served on counsel of record via CM-ECF.


                                          STEVENS & LEE

                                          s/ Stacey A. Scrivani
                                          Stacey A. Scrivani




SL1 1691004v1 115478.00002
